Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7-8 of applicant arguments/remarks, filed 06/28/2022, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 

Applicant’s arguments with respect to previous prior art rejections of the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference combination applied in the prior rejection of record. Please see below for the current prior art rejection of Fautz, in view of Block. 

Applicant's arguments filed 06/28/2022 with respect to the rejection of claim 22 have been fully considered but they are not persuasive. Applicant argues that “Morrell does not disclose or suggest how such distances are determined, let alone that the distance is determined from a slice position within the examination segment.” However, the examiner respectfully disagrees. Morrell does teach the distance is determined from a slice position within the examination segment [Figs. 1-7, wherein the distance from the isocenter is determined. See also Fig. 1, wherein the description discloses that 3 slices are shown and each slice has a different distance from the isocenter. Therefore, the distance is determined from a slice position within the examination object. The same applies with Fig. 3-4 and 6.  See also rest of reference.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 10-14, 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fautz (US 2016/0169997), in view of Block (US 5,856,744).

Regarding claim 1, Fautz teaches a method for automatic control of an examination sequence in magnetic resonance (MR) system during recording of MR signals in an examination segment of a person being examined, which has two tissue components with two different MR resonant frequencies [¶0009, wherein a patient is imaged. Patients include humans with tissues and different resonant frequencies. See also ¶0011, which teaches that fat saturation is used and therefore, fat and at least another tissue component is included, otherwise the image would be of nothing after fat saturation pulses. See also rest of reference.], the method comprising: 
	determining an examination sequence for examination of the examination segment [¶0044, wherein an acquisition strategy is determined or recommended. See also rest of reference.]; and
	determining whether the examination sequence includes an imaging sequence in which one of the two tissue components is to be suppressed and for which at least two different suppression options exist to reduce the one of the two tissue components during the recording of the MR signals, wherein [¶0044, wherein different suppression methods (Dixon or fat saturation methods) can be used. See also rest of reference.], in response to the examination sequencing including the imaging sequence: 
		determining one or more sequence parameters of the examination for the imaging sequence, wherein the determination of the one or more sequence parameters includes determining at least one inhomogeneity parameter of the MR system [¶0042, wherein B0 and B1 maps can be acquired to determine homogeneity. See also rest of reference.]; and 
		automatically selecting one of the at least two suppression options as a function of the determined at least one inhomogeneity parameter [¶0044, wherein different fat suppression methods (Dixon or fat saturation) are used depending on field maps. ¶0041, wherein optimum acquisition parameters are automatically determined. See also rest of reference.].
	However, Fautz is silent in teaching at least one inhomogeneity parameter of the MR system including a size of an induced eddy current (emphasis added to missing limitation). 
	Block, which is also in the field of MRI, teaches determining at least one inhomogeneity parameter of the MR system including a size of an induced eddy current [See Col. 3, lines 5-10, “The integral .phi.(.tau.) of the gradient's B.sub.0 eddy current, measured by the method described in copending patent application 5490H-025900 is a measure of the phase induced on the excitation pulse (FIG. 3B). Therefore, a size of the induced eddy current is determined. See also rest of reference which teaches the integral .phi.(.tau.) of the gradient's B.sub.0 eddy current.]. Block further teaches automatically selecting one of the at least two suppression options as a function of the determined at least one inhomogeneity parameter [See Col. 3, line 5 to Col. 4, line 26. The phase of the water excitation pulse is modulated based on the size of the induced eddy current. Therefore, there are multiple options for suppression based on the size of the induced eddy current. The phase of the water excitation can be modulated slightly/greatly/not at all with different specific values depending on the size of the induced eddy current, see equations 1-2. Each different .phi.(.tau.) value will correspond to a different water suppression pulse option.  See also Fig. 5A-B and background of invention section, wherein water excitation (spectral-spatial excitation) is a form of suppression.]. 
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Fautz and Block because Fautz teaches it is beneficial to acquire a B0 map to determine homogeneity of the magnetic field and determine what fat suppression technique should be used according to the B0 map. Block teaches that eddy currents are known in the art to directly affect the homogeneity of a magnetic field [Block – abstract; Col. 2, lines 60-63] and that water excitation pulses (suppression pulses) are adjusted according to eddy current amplitudes [Block - See Col. 3, line 5 to Col. 4, line 26.]. Therefore, it would be obvious to a person having ordinary skill in the art to try selecting the fat suppression technique in Fautz according to an amplitude of an eddy current field because eddy current fields directly affect homogeneity of magnetic fields and said effects will show up on the B0 map of Fautz.

Regarding claim 3, Fautz and Block teach the limitations of claim 1, which this claim depends from.
	Fautz further teaches wherein the at least one inhomogeneity parameter further 20includes at least one of the following parameters: a homogeneity of a polarization field B0, and a homogeneity of a B1 field for radiating radio frequency (RF) pulses into the examination segment [¶0042-0044, wherein B0 and B1 maps are determined. See also rest of reference.].

Regarding claim 5, Fautz and Block teach the limitations of claim 1, which this claim depends from.
	Fautz further teaches wherein the at least two different suppression options include a first suppression option, in which the two tissue components are excited differently with a spectrally selective radio frequency (RF) pulse, and a second suppression option in which a different phase position of the two tissue components at an 5echo time is used [¶0044, wherein Dixon methods (different phase position) and fat saturation methods (spectrally selective) are used. See also rest of reference.].

Regarding claim 7, Fautz and Block teach the limitations of claim 1, which this claim depends from.
	Fautz further teaches wherein: the at least two different suppression options include a first suppression option, in which the two tissue components are excited differently with a spectrally selective radio frequency (RF) pulse, and a second suppression option in which a different phase position of the two tissue components at an echo time is used [¶0044, wherein Dixon methods (different phase position) and fat saturation methods (spectrally selective) are used. See also rest of reference.]; and 
	the second suppression option is selected in response to the inhomogeneity parameter being greater than a first limit value [¶0044, “While Dixon methods may require a longer acquisition time and/or reconstruction time, methods using suppression or saturation pulses are generally much more sensitive to B0 inhomogeneities, so criteria can be set which evaluate the B0 field map, optionally taking into account spatial prioritization, in order to select Dixon methods or fat saturation methods based on this result data.” Therefore, the “criteria” would be the value of inhomogeneity is enough to use Dixon methods (less sensitive to inhomogeneity) than fat saturation methods.  See also rest of reference.].

Regarding claim 10, Fautz and Block teach the limitations of claim 7, which this claim depends from.
	Fautz further teaches wherein the second suppression option is selected in response to either a distance from a center of the MR system being greater than a second limit value or the 20inhomogeneity parameter being greater than a first limit value [Fautz - ¶0044, “While Dixon methods may require a longer acquisition time and/or reconstruction time, methods using suppression or saturation pulses are generally much more sensitive to B0 inhomogeneities, so criteria can be set which evaluate the B0 field map, optionally taking into account spatial prioritization, in order to select Dixon methods or fat saturation methods based on this result data.” Therefore, the “criteria” would be the value of inhomogeneity is enough to use Dixon methods (less sensitive to inhomogeneity) than fat saturation methods.  See also rest of reference.].

Regarding claim 11, Fautz and Block teach the limitations of claim 1, which this claim depends from.
	Fautz further teaches wherein the at least two different suppression options are stored and linked to the imaging sequence [¶0028 and ¶0039, wherein acquisition parameters are stored and determined from a database. ¶0044, wherein fat suppression methods are acquisition parameters. See also rest of reference.].

Regarding claim 12, Fautz and Block teach the limitations of claim 1, which this claim depends from.
	Fautz further teaches further comprising displaying, on a display, the selected one of the at least two suppression options as a confirmation for an operator 25controlling the sequence of the examination [¶0044, wherein different fat suppression methods (Dixon or fat saturation) are used depending on field maps. ¶0041, wherein optimum acquisition parameters are automatically determined and can be confirmed by the operator. See also rest of reference.].

Regarding claim 13, Fautz and Block teach the limitations of claim 1, which this claim depends from.
	Fautz further teaches further comprising automatically recording the MR signals from the examination segment with the imaging sequence and the selected one of the at least two suppression options [¶0044, wherein different fat suppression methods (Dixon or fat saturation) are used depending on field maps. ¶0041, wherein optimum acquisition parameters are automatically determined and can optionally be confirmed by the operator. Therefore, the MR signals can skip the confirmation by operator and be automatically acquired. See also rest of reference.].

Regarding claim 14, Fautz and Block teach the limitations of claim 1, which this claim depends from.
	Fautz further teaches a non-transitory computer-readable storage medium with an executable program stored 5thereon, that when executed, instructs a processor to perform the method of claim 1 [¶0030, wherein a control computer performs operations according to the disclosed methods. See also rest of reference.].

Regarding claim 16, the same reasons for rejection as claim 1 also apply to this claim. Claim 16 is merely the apparatus version of method claim 1.

Regarding claim 23, the same reasons for rejection as claim 3 also apply to this claim. Claim 23 is merely the apparatus version of method claim 3.

Claims 6, 9, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Fautz, in view of previously cited Block, and in further view of Morrell (“Dynamic Shimming for Multi-Slice Magnetic Resonance Imaging”).

Regarding claim 6, Fautz, Block, and Morrell teach the limitations of claim 22, which this claim depends from.
	Fautz further teaches wherein: the at least two different suppression options include a first suppression option, in which the two tissue components are excited differently with a spectrally selective radio frequency (RF) pulse, and a second suppression option in which a different phase position of the two tissue components at an echo time is used [¶0044, wherein Dixon methods (different phase position) and fat saturation methods (spectrally selective) are used. See also rest of reference.]; and 
	the second suppression option selected in response to the parameter being greater than a first limit value [¶0044, “While Dixon methods may require a longer acquisition time and/or reconstruction time, methods using suppression or saturation pulses are generally much more sensitive to B0 inhomogeneities, so criteria can be set which evaluate the B0 field map, optionally taking into account spatial prioritization, in order to select Dixon methods or fat saturation methods based on this result data.” Therefore, the “criteria” would be the value of inhomogeneity is enough to use Dixon methods (less sensitive to inhomogeneity) than fat saturation methods.  See also rest of reference.].
	However, Fautz and Block are silent in teaching the distance from the center being the parameter.
	Morrell further teaches the distance from the center being the parameter and the distance from the center being greater than a limit value [Figs. 1-7, wherein the distance from the isocenter is determined and corresponds to inhomogeneity. The limit can be determined from graphs seen in Fig. 5 and 7, wherein the off-resonance increases and becomes inhomogeneous. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Fautz and Block with the teachings of Morrell because both all references are in the field of MRI and how difference parameters can affect homogeneity when performing MRI.  Further, both Fautz and Morrell references teach using fat suppression techniques for MR imaging. Morrell further teaches that B0 inhomogeneity increases as a function of distance of the isocenter [Morrel – Figs. 1-7 all show this.]. Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to try including the parameter value  “the determined distance from isocenter” in Morrell and “the determined B0 mapping” in Fautz to automatically select one of at least two suppression options (as disclosed by Fautz) [See ¶0044 of Fautz and Figs. 1-7 of Morrell] because Fautz teaches selecting fat suppression based on B0 inhomogeneity and Morrell teaches B0 directly corresponds to distance from isocenter. The distance from the center of the MRI is also similar to how eddy currents can affect the homogeneity of the magnetic field, as disclosed by Block, which can affect different fat suppression techniques different, as taught by Fautz and Block.

Regarding claim 9, Fautz, Block, and Morrell teach the limitations of claim 6, which this claim depends from.
	Fautz further teaches wherein the first suppression option is selected in response to the inhomogeneity parameter being less than a second limit value [¶0044, “While Dixon methods may require a longer acquisition time and/or reconstruction time, methods using suppression or saturation pulses are generally much more sensitive to B0 inhomogeneities, so criteria can be set which evaluate the B0 field map, optionally taking into account spatial prioritization, in order to select Dixon methods or fat saturation methods based on this result data.” Therefore, the “criteria” would be the value of inhomogeneity is enough to use Dixon methods (less sensitive to inhomogeneity) than fat saturation methods.  See also rest of reference.].
	However, Fautz and Block are silent in teaching the distance being less than a first limit value.
	Morrel further teaches wherein the first suppression option is selected in response to the inhomogeneity parameter being less than a second limit value and the distance being less than a first limit value [Figs. 1-7, wherein the distance from the isocenter is determined and corresponds to inhomogeneity. The limit can be determined from graphs seen in Fig. 5 and 7, wherein the off-resonance increases and becomes inhomogeneous. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Fautz and Block with the teachings of Morrell because both all references are in the field of MRI and how difference parameters can affect homogeneity when performing MRI.  Further, both Fautz and Morrell references teach using fat suppression techniques for MR imaging. Morrell further teaches that B0 inhomogeneity increases as a function of distance of the isocenter [Morrel – Figs. 1-7 all show this.]. Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to try including the parameter value  “the determined distance from isocenter” in Morrell and “the determined B0 mapping” in Fautz to automatically select one of at least two suppression options (as disclosed by Fautz) [See ¶0044 of Fautz and Figs. 1-7 of Morrell] because Fautz teaches selecting fat suppression based on B0 inhomogeneity and Morrell teaches B0 directly corresponds to distance from isocenter. The distance from the center of the MRI is also similar to how eddy currents can affect the homogeneity of the magnetic field, as disclosed by Block, which can affect different fat suppression techniques different, as taught by Fautz and Block.

Regarding claim 17, Fautz and Block teach the limitations of claim 16, which this claim depends from.
	Fautz further teaches wherein the determination of the one or more sequence parameters further includes determining one or more sequence parameters of the examination for the imaging sequence [¶0042, wherein B0 and B1 maps can be acquired to determine homogeneity. See also rest of reference.], the one of the at least two suppression options being selected automatically based on the determined one or more sequence parameters [¶0044, wherein different fat suppression methods (Dixon or fat saturation) are used depending on field maps. ¶0041, wherein optimum acquisition parameters are automatically determined. See also rest of reference.].
	However, Fautz and Block are silent in teaching determining a distance at which the examination segment is positioned from a center of the MR system during the recording of the MR signals.
	Morell, which is also in the field of MRI, further teaches wherein the determination of the one or more sequence parameters further includes determining a distance at which the examination segment is positioned from a center of the MR system during the recording of the MR signals [Figs. 1-7, wherein the distance from the isocenter is determined. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Fautz and Block with the teachings of Morrell because both all references are in the field of MRI and how difference parameters can affect homogeneity when performing MRI.  Further, both Fautz and Morrell references teach using fat suppression techniques for MR imaging. Morrell further teaches that B0 inhomogeneity increases as a function of distance of the isocenter [Morrel – Figs. 1-7 all show this.]. Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to try including the parameter value  “the determined distance from isocenter” in Morrell and “the determined B0 mapping” in Fautz to automatically select one of at least two suppression options (as disclosed by Fautz) [See ¶0044 of Fautz and Figs. 1-7 of Morrell] because Fautz teaches selecting fat suppression based on B0 inhomogeneity and Morrell teaches B0 directly corresponds to distance from isocenter. The distance from the center of the MRI is also similar to how eddy currents can affect the homogeneity of the magnetic field, as disclosed by Block, which can affect different fat suppression techniques different, as taught by Fautz and Block.

Regarding claim 18, Fautz, Block, and Morrell teach the limitations of claim 17, which this claim depends from.
	Fautz further teaches wherein: 
	the at least two different suppression options include a first suppression option and a second suppression option [¶0044, wherein Dixon methods (different phase position) and fat saturation methods (spectrally selective) are used. See also rest of reference.]; 
	the first suppression option is selected in response to the inhomogeneity parameter being less than a second limit value [¶0044, “While Dixon methods may require a longer acquisition time and/or reconstruction time, methods using suppression or saturation pulses are generally much more sensitive to B0 inhomogeneities, so criteria can be set which evaluate the B0 field map, optionally taking into account spatial prioritization, in order to select Dixon methods or fat saturation methods based on this result data.” Therefore, the “criteria” would be the value of inhomogeneity is enough to use Dixon methods (less sensitive to inhomogeneity) than fat saturation methods.  See also rest of reference.]; and 
	the second suppression option is selected in response to either the distance from the center being greater than the first limit value or the inhomogeneity parameter being greater than the second limit value [¶0044, “While Dixon methods may require a longer acquisition time and/or reconstruction time, methods using suppression or saturation pulses are generally much more sensitive to B0 inhomogeneities, so criteria can be set which evaluate the B0 field map, optionally taking into account spatial prioritization, in order to select Dixon methods or fat saturation methods based on this result data.” Therefore, the “criteria” would be the value of inhomogeneity is enough to use Dixon methods (less sensitive to inhomogeneity) than fat saturation methods.  See also rest of reference.].
	However, Fautz and Block are silent in teaching the distance being less than a first limit value.
	Morrell further teaches the distance being less than a first limit value [Figs. 1-7, wherein the distance from the isocenter is determined and corresponds to inhomogeneity. The limit can be determined from graphs seen in Fig. 5 and 7, wherein the off-resonance increases and becomes inhomogeneous. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Fautz and Block with the teachings of Morrell because both all references are in the field of MRI and how difference parameters can affect homogeneity when performing MRI.  Further, both Fautz and Morrell references teach using fat suppression techniques for MR imaging. Morrell further teaches that B0 inhomogeneity increases as a function of distance of the isocenter [Morrel – Figs. 1-7 all show this.]. Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to try including the parameter value  “the determined distance from isocenter” in Morrell and “the determined B0 mapping” in Fautz to automatically select one of at least two suppression options (as disclosed by Fautz) [See ¶0044 of Fautz and Figs. 1-7 of Morrell] because Fautz teaches selecting fat suppression based on B0 inhomogeneity and Morrell teaches B0 directly corresponds to distance from isocenter. The distance from the center of the MRI is also similar to how eddy currents can affect the homogeneity of the magnetic field, as disclosed by Block, which can affect different fat suppression techniques different, as taught by Fautz and Block.

Regarding claim 19, the same reasons for rejection as claim 18 also apply to this claim. Claim 19 is merely the apparatus version of method claim 18.

Regarding claim 20, the same reasons for rejection as claim 5 also apply to this claim. Claim 20 is merely the apparatus version of method claim 5.

Regarding claim 21, the same reasons for rejection as claim 5 also apply to this claim. Claim 21 is merely the apparatus version of method claim 5.

Regarding claim 22, Fautz and Block teach the limitations of claim 1, which this claim depends from.
	Fautz further teaches wherein the determination of the one or more sequence parameters includes determining one or more sequence parameters of the examination for the imaging sequence [¶0042, wherein B0 and B1 maps can be acquired to determine homogeneity. See also rest of reference.], the one of the at least two suppression options being selected automatically based on the determined parameter [¶0044, wherein different fat suppression methods (Dixon or fat saturation) are used depending on field maps. ¶0041, wherein optimum acquisition parameters are automatically determined. See also rest of reference.].
	However, Fautz and Block are silent in teaching wherein the determination of the one or more sequence parameters includes determining a distance at which the examination segment is positioned from a center of the MR system during the recording of the MR signals, wherein the distance is determined from a slice position within the examination object.
	Morell, which is also in the field of MRI, further teaches wherein the determination of the one or more sequence parameters includes determining a distance at which the examination segment is positioned from a center of the MR system during the recording of the MR signals, wherein the distance is determined from a slice position within the examination object [Figs. 1-7, wherein the distance from the isocenter is determined. See also Fig. 1, wherein the description discloses that 3 slices are shown and each slice has a different distance from the isocenter. Therefore, the distance is determined from a slice position within the examination object. The same applies with Fig. 3-4 and 6.  See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Fautz and Block with the teachings of Morrell because both all references are in the field of MRI and how difference parameters can affect homogeneity when performing MRI.  Further, both Fautz and Morrell references teach using fat suppression techniques for MR imaging. Morrell further teaches that B0 inhomogeneity increases as a function of distance of the isocenter [Morrel – Figs. 1-7 all show this.]. Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to try including the parameter value  “the determined distance from isocenter” in Morrell and “the determined B0 mapping” in Fautz to automatically select one of at least two suppression options (as disclosed by Fautz) [See ¶0044 of Fautz and Figs. 1-7 of Morrell] because Fautz teaches selecting fat suppression based on B0 inhomogeneity and Morrell teaches B0 directly corresponds to distance from isocenter. The distance from the center of the MRI is also similar to how eddy currents can affect the homogeneity of the magnetic field, as disclosed by Block, which can affect different fat suppression techniques different, as taught by Fautz and Block.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896